In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated August 18, 1987, suspending the petitioner’s on-premises liquor license for 10 days, with three days remitted due to the petitioner’s plea of no contest, and requiring the forfeiture of $1,000 on its bond, the appeal is from an order and judgment (one paper) of the Supreme Court, Nassau County (Wager, J.), dated January 4, 1988, which vacated the penalty imposed by the respondent and remitted the matter for the issuance of a new penalty.
Ordered that on the court’s own motion the notice of appeal is treated as an application for leave to appeal, the application is referred to Justice Brown and leave to appeal is granted by Justice Brown (see, CPLR 5701 [b] [1]); and it is further,
Ordered that the order and judgment is modified, on the law, by adding to the end of the decretal paragraph thereof the following: "the penalty is not to exceed a suspension of the petitioner’s license for a 10-day period less a three-day remission”; as so modified, the order and judgment is affirmed, without costs or disbursements (see, Matter of PJP Tavern Corp. v New York State Liq. Auth., 152 AD2d 578; Matter of La Cucina Mary Ann v State Liq. Auth., 150 AD2d 450; Matter of Idlewild Rest. Tavern v State Liq. Auth., 146 AD2d 629; Matter of MNDN Rest, v Gazzara, 128 AD2d 781). Mollen, P. J., Brown, Lawrence and Spatt, JJ., concur.